Name: 93/455/EEC: Commission Decision of 23 July 1993 approving certain contingency plans for the control of foot-and-mouth disease
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  animal product;  health;  cooperation policy;  agricultural activity
 Date Published: 1993-08-24

 Avis juridique important|31993D045593/455/EEC: Commission Decision of 23 July 1993 approving certain contingency plans for the control of foot-and-mouth disease Official Journal L 213 , 24/08/1993 P. 0020 - 0020 Finnish special edition: Chapter 3 Volume 52 P. 0042 Swedish special edition: Chapter 3 Volume 52 P. 0042 COMMISSION DECISION of 23 July 1993 approving certain contingency plans for the control of foot-and-mouth disease(93/455/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/423/EEC of 26 June 1990, amending Directive 85/511/EEC introducing Community measures for the control of foot-and-mouth disease, Directive 64/432/EEC on animal health problems affecting intra-Community trade in bovine animals and swine and Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat products from third countries (1), and in particular Article 5 (4) thereof, Whereas the Commission has already laid down criteria to be applied when drawing up contingency plans for the control of foot-and-mouth disease by Decision 91/42/EEC (2); Whereas certain Member States have submitted for approval national contingency plans; whereas, after examination these plans permit the desired objective to be attained and fulfil all the criteria laid down in Decision 91/42/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The contingency plans for the control of foot-and-mouth disease submitted by Member States listed in Annex 1 are approved. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 13. 8. 1990, p. 13. (2) OJ No L 23, 29. 1. 1991, p. 29. ANNEX The contingency plans for the control of foot-and-mouth disease of the following Member States are approved: Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Portugal United Kingdom